UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5099



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD HATCHER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-22-F)


Submitted:   January 31, 2007              Decided:   March 13, 2007


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Reginald Hatcher appeals the sentence imposed following

remand for resentencing.       In our prior decision, we affirmed

Hatcher’s convictions of one count of conspiracy to launder money

and one count of money laundering, but vacated Hatcher’s sentence

and remanded for resentencing pursuant to United States v. Booker,

543 U.S. 220 (2005).     United States v. Hatcher, 132 F. App’x 468

(4th Cir. 2005).

          On   remand,   the   district   court   utilized   the   same

Guidelines* calculations that were applied at Hatcher’s initial

sentencing — a total offense level of twenty-two, criminal history

category I, and a sentencing range of forty-one to fifty-one

months. At the resentencing hearing, Hatcher did not object to the

Guidelines calculations.    The district court sentenced Hatcher to

forty-one months’ imprisonment.      Hatcher timely appealed.        We

affirm.

          On appeal, Hatcher asserts that his sentence violates his

Sixth Amendment rights because it is based on facts not found by

the jury or admitted by him, and that the district court failed to

comply with this court’s mandate remanding for resentencing.         He

relies on the following language from the court’s opinion:

     Here, the jury found Appellants guilty of money
     laundering, to which the guidelines assign a base Offense
     Level of 8, see United States Sentencing Guidelines


     *
      U.S. Sentencing Guidelines Manual (2002).

                                - 2 -
       Manual § 2S1.1(a)(2) (2002).        The guidelines also
       prescribe a two-level enhancement because Appellants were
       convicted of violating 18 U.S.C.A. § 1956. See U.S.S.G.
       § 2S1.1(b)(2)(B).      Accordingly, the jury verdicts
       authorized an Offense Level of 10. As each Appellant was
       assigned a Criminal History Category of I, the maximum
       authorized by the jury verdicts was 12 months’
       imprisonment. However, as noted above, . . . Hatcher and
       Kirk were sentenced to 41 months’ imprisonment.       The
       facts that gave rise to the enhancements resulting in
       these sentences were found by the district court, not by
       the jury. Therefore, under Hughes, the district court
       committed plain error and affected the Appellants’
       substantial rights when it imposed these sentences.

Hatcher, 132 F. App’x at 481.        He argues that this part of the

court’s   opinion    established   the   Guidelines    offense    level    and

sentencing range, and the district court was not permitted to

deviate from this range in resentencing him.               Hatcher does not

challenge the accuracy of the district court’s factual findings and

resultant Guidelines determinations.

            Contrary to Hatcher’s assertions, our opinion did not

prescribe the sentencing range to be used on remand.             Rather, we

only    referenced   specific   offense     levels    in   the   context    of

describing the Booker error. Our specific guidance to the district

court was stated as follows: “We therefore exercise our discretion

to notice the error and remand . . . for resentencing consistent

with the instructions set forth in [United States v. ]Hughes[, 401

F.3d 540, 546 (4th Cir. 2005)].”           Hatcher, 132 F. App’x at 482.

The district court fully complied with and followed this mandate.

            After Booker, a district court is no longer bound by the

range prescribed by the Sentencing Guidelines. Hughes, 401 F.3d at

                                   - 3 -
546.     However, in imposing a sentence post-Booker, courts still

must calculate the applicable Guidelines range after making the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the Guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).           United States v. Moreland, 437

F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”                     Id. at 433

(internal quotation marks and citation omitted).                   “[A] sentence

within    the    proper   advisory    Guidelines      range   is   presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006).

            The district court explicitly treated the Guidelines as

advisory,       and   sentenced   Hatcher     only    after   considering    the

Sentencing Guidelines and the § 3553(a) factors.                   Although the

district court did not recite facts to support each § 3553(a)

factor, the court need not “robotically tick through § 3553(a)’s

every subsection” or “explicitly discuss every § 3553(a) factor on

the record.”      Johnson, 445 F.3d at 345.          Thus, the Sixth Amendment

error that occurred at the first sentencing was cured by Hatcher’s

resentencing under an advisory Guidelines scheme. We also conclude

that Hatcher’s sentence is reasonable.

            We therefore affirm Hatcher’s sentence. We dispense with

oral   argument       because   the   facts    and    legal   contentions    are


                                      - 4 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -